FILED
                             NOT FOR PUBLICATION                             JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR HUGO ROGEL-NAJERA,                        No. 14-73723

               Petitioner,                       Agency No. A095-766-833

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Victor Hugo Rogel-Najera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Rogel-Najera’s motion to

reopen for failure to establish prima facie eligibility for cancellation of removal,

where the evidence submitted did not show the required hardship to his new

qualifying relative. See Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010) (a

motion to reopen will not be granted unless it establishes a prima facie case for

relief); see also Partap v. Holder, 603 F.3d 1173, 1175 (9th Cir. 2010) (no abuse

of discretion in denying motion to remand to apply for cancellation after the birth

of a U.S. citizen child where petitioner did not tender any evidence showing

“exceptional and extremely unusual hardship”). We reject Rogel-Najera’s

contention that the BIA’s reasoning was insufficient. See Najmabadi v. Holder,

597 F.3d 983, 990-91 (9th Cir. 2010) (the BIA adequately considered evidence and

sufficiently announced its decision).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      In light of this disposition, we need not address Rogel-Najera’s remaining

contentions regarding the timeliness of his motion.


                                           2                                     14-73723
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                          3                          14-73723